—Order, Supreme Court, New York County (William J. Davis, J.), entered on or about January 27, 1993, to the extent it denied *15plaintiffs motion for summary judgment on its first cause of action, unanimously affirmed, without costs.
In this action by a tenant for reimbursement by defendant-landlord, pursuant to Article 9 of the lease and Article 43 of the rider, for the cost of structural repairs necessitated by a fire this Court previously affirmed a denial of summary judgment, finding that questions of fact existed as to whether there was any structural damage (175 AD2d 42). The proof of damages on this subsequent motion is insufficient to establish the structural nature of tenant’s repairs. Concur — Murphy, P. J., Sullivan, Kupferman and Kassal, JJ.